    USDC IN/ND case 1:20-cv-00252-DRL-SLC document 7 filed 09/14/20 page 1 of 3


                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF INDIANA
                                    FORT WAYNE DIVISION

    TED E. GEISLEMAN,

                           Plaintiff,

          v.                                                   CAUSE NO. 1:20-CV-252-DRL-SLC

    NORTON, DeSHALES, and REECE,

                           Defendants.

                                           OPINION & ORDER

         Ted Geisleman, a prisoner without a lawyer, alleges three Fort Wayne law enforcement officers

used excessive force when they arrested him on September 19, 2019. “A document filed pro se is to be

liberally construed, and a pro se complaint, however inartfully pleaded, must be held to less stringent

standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quotation marks and citations omitted). Under 28 U.S.C. § 1915A, the court must review the merits

of a prisoner complaint and dismiss it if the action is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief against an immune defendant.

         Mr. Geisleman alleges Officers Norton, DeShales, and Reece broke his jaw when they

slammed his face on the ground before he was handcuffed. He says he was not resisting, but he

pleaded guilty to resisting law enforcement.1

         In Evans v. Poskon, 603 F.3d 362 (7th Cir. 2010), [the circuit] addressed the ability of a
         plaintiff to proceed on a § 1983 excessive force claim where that plaintiff had been
         convicted of resisting arrest, and held that the plaintiff can only proceed to the extent
         that the facts underlying the excessive force claim are not inconsistent with the
         essential facts supporting the conviction.


1  See State v. Geisleman, 02C01-1909-F6-001198 (Allen Circuit Court filed September 23, 2019).
https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6IjYycHpIeWhlX2F0
QnFIVWE0WVdYSVhrc3NXLUp2QlFvbHNOMkhLMGktODQxIn19. The court can consider public court
records in determining whether the complaint states a claim for relief. See Fed. R. Evid. 201; Tobey v. Chibucos,
890 F.3d 634, 647 (7th Cir. 2018).
 USDC IN/ND case 1:20-cv-00252-DRL-SLC document 7 filed 09/14/20 page 2 of 3


Helman v. Duhaime, 742 F.3d 760, 762 (7th Cir. 2014). Here, the complaint does not explain how his

excessive force claim is consistent with the facts supporting his conviction. A complaint must contain

sufficient factual matter to “state a claim that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 570 (2007). “A claim has facial plausibility when the pleaded factual content allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). “Factual allegations must be enough

to raise a right to relief above the speculative level, on the assumption that all the allegations in the

complaint are true (even if doubtful in fact).” Twombly, 550 U.S. at 555 (quotation marks, citations and

footnote omitted). “[W]here the well-pleaded facts do not permit the court to infer more than the

mere possibility of misconduct, the complaint has alleged—but it has not shown—that the pleader is

entitled to relief.’” Iqbal, 556 U.S. at 679 (quotation marks and brackets omitted). Thus, “a plaintiff

must do better than putting a few words on paper that, in the hands of an imaginative reader, might

suggest that something has happened to her that might be redressed by the law.” Swanson v. Citibank,

N.A., 614 F.3d 400, 403 (7th Cir. 2010) (emphasis in original). Given his conviction for resisting law

enforcement, Mr. Geisleman has not plausibly pleaded an excessive force claim here.

        This complaint does not state a claim for which relief can be granted. If Mr. Geisleman has

additional facts that make it plausible to infer that the claims in this lawsuit are not inconsistent with

his conviction for resisting law enforcement, he may file an amended complaint because “[t]he usual

standard in civil cases is to allow defective pleadings to be corrected, especially in early stages, at least

where amendment would not be futile.” Abu-Shawish v. United States, 898 F.3d 726, 738 (7th Cir. 2018).

To file an amended complaint, he needs to write this cause number on a Pro Se 14 (INND Rev.

2/20) Prisoner Complaint form which is available from his law library. After he properly completes

and signs that form, he needs to send it to the court.




                                                      2
 USDC IN/ND case 1:20-cv-00252-DRL-SLC document 7 filed 09/14/20 page 3 of 3


        Finally, the clerk listed Fort Wayne Police Department as a defendant because Mr. Geisleman

wrote that in the caption of the complaint. ECF 2 at 1. However, he did not name the Police

Department as a defendant. Id. Moreover, he listed the names of three police officers as defendants

and stated he was only suing three defendants. Id. Therefore the Fort Wayne Police Department must

be dismissed.

        For these reasons, the court:

        (1) DISMISSES Fort Wayne Police Department;

        (2) GRANTS Ted E. Geisleman until October 13, 2020 to file an amended complaint; and

        (3) CAUTIONS Ted E. Geisleman if he does not respond by the deadline, this case will be

dismissed pursuant to 28 U.S.C. § 1915A without further notice because the current complaint does

not state a claim for which relief can be granted.

        SO ORDERED.

        September 14, 2020                               s/ Damon R. Leichty
                                                         Judge, United States District Court




                                                     3
